Citation Nr: 1221459	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected gunshot wound (GSW) of the abdomen, post operative, with retained foreign body in the abdominal wall, Muscle Group XIX, with partial splenectomy, to include a separate rating for a splenectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The issue of a separate compensable evaluation for complications of a splenectomy, in accordance with the Note to Diagnostic Code 7706, has been raised by November 2009 treatment records in Virtual VA in which the impression was asplenic with frequent upper and lower respiratory infections, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The Veteran served on active duty from November 1968 to August 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  

Private medical reports dated in December 2006 and November 2008 were added to the claims files after the April 2009 Statement of the Case, along with a waiver of RO review.  VA medical records dated thru April 2012 were added electronically to Virtual VA after the April 2009 Statement of the Case without a waiver of RO review.  However, these records are either cumulative of evidence previously on file or refer to issues not currently on appeal.  Consequently, as this evidence is not "pertinent," this case does not need to be remanded for RO review.  See 38 C.F.R. § 20.1304 (2011).  


FINDINGS OF FACT

1.  The Veteran has undergone a splenectomy as a result of his service-connected disability.

2.  The medical evidence shows a 1.5 centimeter (cm) x 28 cm scar of the abdomen without functional impairment; there is also a 2 cm x 2 cm scar of the abdomen.  These scars do not exceed 12 square inches (77 sq. cm).

CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation of 20 percent for a splenectomy are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.117, Diagnostic Code 7706 (2011).

2.  The criteria for the assignment of an evaluation in excess of 10 percent for service-connected GSW of the abdomen are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2008, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) and the regulations implementing VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in April 2008, prior to adjudication, that informed him of the requirements to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after the letter.  In compliance with the duty to notify, the Veteran was informed in the April 2008 letter on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  An examination of the abdominal scar was conducted in May 2008.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analysis of the Claim

The Veteran was granted service connection for a GSW of the abdomen by rating decision in December 1977, which assigned a 10 percent rating effective October 3, 1977 under Diagnostic Code 7804.  A claim for increase, which was received by VA in April 2008, was denied by rating decision in June 2008.  The Veteran timely appealed.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Diagnostic Code 7706 provides a 20 percent rating for a splenectomy.  Complications, such as systemic infections with encapsulated bacteria, are to be rated separately.  38 C.F.R. § 4.117, Diagnostic Code 7706 (2011).
Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating is warranted for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent rating is warranted for a superficial scar which is painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  As the April 2009 statement of the case has applied both the new and old regulations, the Board will do the same.

Under the most recent criteria, Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, 20 percent rating for three or four scars, and 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.

Diagnostic Codes 7801 and 7802 continued to provide for assignment of disability evaluations on the basis of surface area of the affected scars.

The revised Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011).

The Veteran's service treatment reports reveal that he incurred a shell fragment wound of the left flank, without nerve or artery involvement, with a laceration of the spleen.  He underwent an exploratory laparotomy with suture of the laceration.

The Veteran complained on VA disability evaluation in November 1977 of stomach pain.  Physical examination revealed a large midline exploratory laparotomy incision, with an apparent small retained foreign body.  The diagnosis was postoperative status, shell fragment wound of the abdomen, with retained foreign body and residual pain of undetermined cause.

The Veteran complained on VA disability evaluation in July 1982 of occasional abdominal pain.  X-rays showed a metallic foreign body about 4 millimeters in graded diameter and multiple metallic sutures in the mid line of the abdomen.  The impression was 1.75 cm x 1.75 cm non-inflamed, non-tender, well-healed scar over the left tenth rib and posterior axillary line.

It was noted on VA disability evaluation in September 2006 that the Veteran did not learn until 1989 that his spleen had been removed.  According to the examination, the Veteran had a 0.7 cm x 27 cm surgical scar of the abdomen, which was not tender, did not adhere to underlying tissue, and did not cause functional impairment.  The exact location of the scar was midline incision coursing left of umbilicus, 27 cm from solar plexus distally.  The diagnosis was GSW with surgical exploration of the abdomen.  Also reported was an annular entry wound, status post repair, on the posterior surface of the trunk.  This scar was reported to be 2cm x 2 cm.  The scar did not adhere to underlying tissue and did not cause limitation of motion or loss of function.  The diagnosis was shrapnel entry wound.

A December 2006 CT scan of the abdomen from The Imaging Center revealed absence of the spleen with a small soft tissue density in the splenic bed, suspicious for splenule.  

According to a May 2008 VA disability evaluation report, there was no change in the abdominal wound or scar.  The Veteran complained of multiple infections, including of the ears and throat, that he felt were related to his splenectomy.  He had a 1.5 cm x 28 cm midline abdominal scar, which was not tender and did not cause loss of function.  He was employed full time and had not lost any time from work due to his abdominal scar.  The scar did not have any significant effect on his occupation or on his daily activities.

A November 2008 CT scan of the abdomen from The Imaging Center revealed 0.6 cm metallic shrapnel within the lower pole of the left kidney; it was also reported that a small foci of splenic tissue remained in the splenic bed.  

The evidence indicates that the Veteran had a splenectomy in service in association with a laparotomy related to his service-connected GSW of the abdomen, although the Veteran did not find out about this until 1989.  In fact, it was noted on a CT scan of the abdomen in December 2006 that the spleen was absent.  Although the Veteran's service-connected splenectomy is described as partial, because a small foci of splenic tissue remained in the splenic bed, the splenic tissue does not function as a spleen.  According to the Rating Schedule, a 20 percent rating is assigned under Diagnostic Code 7706 for a splenectomy.  Consequently, a 20 percent rating for a splenectomy is warranted separate from the Veteran's 
service-connected GSW scar of the abdomen.  This is the maximum schedular rating assigned for a splenectomy, although separate ratings can be assigned for complications of a splenectomy.  

The Veteran's current 10 percent rating under Diagnostic Code 7804 covers one or two scars that are unstable or painful.  As the Veteran's entry wound scar was reported to be 2 cm x 2 cm in September 2006 and the surgical scar was reported to be 1.5 cm x 28 cm in May 2008, they do not come close to covering an area of 77 sq. cm or greater, which means that a rating in excess of 10 percent is not warranted under prior Diagnostic Code 7801, which is the only potentially applicable diagnostic code prior to October 23, 2008 that provided a rating in excess of 10 percent for the Veteran's service-connected GSW of the abdomen.  Because the Veteran's service-connected GSW of the abdomen involves no more than two scars, a rating in excess of 10 percent is not warranted under current Diagnostic Code 7804.  There has been no showing that the scar involves underlying tissue, and current Diagnostic Code 7801, which is for deep scars, is therefore not appropriate.   

Diagnostic Code 7805, which provides for rating scars based on limitation of the affected part, does not warrant an increased evaluation in this case because the medical evidence shows that the Veteran's service-connected abdominal scar does not produce any limitation of function.  

The Veteran is competent to report his scar symptoms.  His complaints are credible, but must be evaluated in light of the rating schedule described above.  The Veteran's complaints have been considered in the above noted decisions; however, as the evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology for a scar under either the old or new schedular ratings, a higher schedular evaluation is not warranted for the service-connected GSW of the abdomen, as discussed above.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The schedular evaluations in this case are not inadequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected GSW of the abdomen, as noted above, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2011).

These VA findings do not indicate that the Veteran's abdominal scars cause "marked" interference with employment or caused frequent periods of hospitalization.  In fact, the evidence on file reveals that the Veteran's GSW of the abdomen does not cause any functional impairment.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for service-connected GSW of the abdomen, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  







	(CONTINUED ON NEXT PAGE)



ORDER

A separate 20 percent rating is granted for a splenectomy, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 10 percent for service-connected GSW of the abdomen is denied.



____________________________________________
KATHLEEN L. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


